         Case 3:19-cv-05639-WHA Document 219 Filed 01/31/21 Page 1 of 4




 1   WILMER CUTLER PICKERING
       HALE AND DORR LLP
 2   SONAL N. MEHTA (SBN 222086)
     Sonal.Mehta@wilmerhale.com
 3
     2600 El Camino Real, Suite 400
 4   Palo Alto, CA 94306
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100
 6   OMAR A. KHAN (pro hac vice)
     Omar.Khan@wilmerhale.com
 7
     7 World Trade Center
 8   250 Greenwich Street
     New York, New York 10007
 9   Telephone: (212) 230-8800
     Facsimile: (212) 230 8888
10

11   JOSEPH TAYLOR GOOCH (SBN 294282)
     Taylor.Gooch@wilmerhale.com
12   JOSHUA D. FURMAN (SBN 312641)
     Josh.Furman@wilmerhale.com
13   One Front Street, Suite 3500
     San Francisco, California 94111
14   Telephone: (628) 235-1002
15   Facsimile: (628) 235-1001

16   Attorneys for Defendant
     IONpath, Inc.
17
                                   UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19
                                       SAN FRANCISCO DIVISION
20
     FLUIDIGM CORPORATION, a Delaware
21   corporation; and FLUIDIGM CANADA INC., a         Case No. 3:19-cv-05639-WHA
     foreign corporation,
22
                                                      DEFENDANT IONPATH’S MOTION
                                   Plaintiffs,
23                                                    TO SHORTEN TIME REGARDING
                                                      IONPATH’S MISCELLANEOUS
24                                                    ADMINISTRATIVE MOTION FOR
     IONPATH, INC., a Delaware corporation,           EXPEDITED RELIEF RELATED TO
25                                                    SUMMARY JUDGMENT ORDER
                                   Defendant.         AND FEBRUARY 12 NON-BURDEN
26
                                                      OF PROOF REPORT DEADLINE
27

28

      CASE NO. 3:19-CV-05639-WHA                             MOTION TO SHORTEN TIME REGARDING
                                                 MISCELLANEOUS ADMINISTRATIVE MOTION FOR RELIEF
        Case 3:19-cv-05639-WHA Document 219 Filed 01/31/21 Page 2 of 4




 1         Pursuant to Civil Local Rules 7-1(a)(2) and 6-1, Defendant IONpath, Inc. (“IONpath”)

 2   respectfully submits this Motion To Shorten Time (“Motion”) Regarding IONpath’s Miscellaneous

 3   Administrative Motion For Expedited Relief Related To Summary Judgment Order And Non-

 4   Burden Of Proof Report Deadline (“Underlying Motion”). This Motion is supported by the

 5   Declaration of Joshua D. Furman, attached hereto. IONpath respectfully requests the Court enter

 6   the following accelerated briefing schedule for the Underlying Motion and its respective hearing:

 7                                        Unamended Schedule               Proposed Schedule
         IONpath Motion               Filed January 31, 2021            Filed January 31, 2021
 8
         Fluidigm Opposition          February 4, 2021                  February 1, 2021
 9
         Hearing                                                        February 2, 2021 at 11am
10                                                                      (or at the Court’s
                                                                        convenience)
11

12          As is detailed in IONpath’s Underlying Motion, and in IONpath’s Response to Plaintiff’s
13   Letter for Discovery Relief (Dkt. No. 216), IONpath is moving the Court (1) to strike or otherwise
14   compel withdrawal of Fluidigm Corp.’s and Fluidigm Canada, Inc.’s (“Fluidigm”) expert reports
15   of Drs. Hieftje and Rimm, and the relevant patent-specific portions of the expert report of Mr.
16   Pampinella, all of which Fluidigm admits relate only to patent claims it cannot pursue following
17   the showdown summary judgment ruling; and (2) for relief from the February 12 non-burden of
18   proof report deadline in the Court’s April 16, 2020 Case Management Order (“Case Management
19   Order”) (Dkt. No. 72), or, alternatively, an expedited briefing schedule and hearing on IONpath’s
20   contemplated motion to strike portions of the expert report of Mr. Pampinella so that those
21   threshold issues can be resolved before IONpath has to serve non-burden of proof reports. The
22   relief requested therein relates only to the February 12 deadline for non-burden of proof expert
23   reports, which precedes the February 18 status conference set to address next steps following the
24   MSJ Order.
25          Good cause exists to shorten time on the Underlying Motion.
26          First, the relief sought by IONpath is narrowly tailored, and can appropriately be heard on
27   an expedited schedule. To be clear, IONpath does not seek the Court’s assistance in resolving the
28   pending scope of the case in view of the summary judgment Order. Dkt. No. 210. The parties
                                                      1
     CASE NO. 3:19-CV-05639-WHA                                  MOTION TO SHORTEN TIME REGARDING
                                                     MISCELLANEOUS ADMINISTRATIVE MOTION FOR RELIEF
        Case 3:19-cv-05639-WHA Document 219 Filed 01/31/21 Page 3 of 4




 1   expect to meet and confer on those issues and to present the Court with a joint statement on

 2   February 11, as directed by the summary judgment Order. Id. at 15. Rather, IONpath seeks only

 3   the limited relief of a Court order to strike or otherwise compel withdrawal of Fluidigm’s expert

 4   reports that relate to infringement claims, such that IONpath will not be forced to serve non-

 5   burden of proof reports on February 12. And as detailed in the Underlying Motion, while

 6   Fluidigm insists that IONpath does not need to serve non-burden of proof reports expert reports,

 7   IONpath cannot proceed based on Fluidigm’s assurances alone without the Court’s approval.

 8          Second, under an unamended schedule, IONpath’s Underlying Motion would not be

 9   resolved until February 5 at the earliest (assuming the Court would have time to rule the day after

10   Fluidigm’s opposition is due). As the Underlying Motion seeks to amend deadlines that fall the

11   on February 12 regarding responsive expert reports, the current schedule will cause Defendant

12   IONpath to engage in the unduly burdensome and expensive preparation of expert reports

13   regarding the infringement claims that Fluidigm agrees it cannot pursue as a result of the Court’s

14   entry of summary judgment of non-infringement on the showdown claims (Dkt. No. 210).

15          Third, IONpath’s proposed hearing date (February 2) is requested to coincide with a time

16   that is already on the Court’s calendar for this matter (for a discovery dispute that has since been

17   withdrawn (Dkt. No. 207)). IONpath expects that the limited relief requested will only take a very

18   small amount of the Court’s time during this telephonic hearing, but at the same time the relief

19   cannot exist by agreement among the parties without the Court’s order.

20          IONpath respectfully requests that the hearing for the Underlying Motion be set for

21   February 2, 2021 at 11 am (or at the Court’s convenience), and that the Court adopt the proposed

22   shortened briefing schedule to allow for consideration of the motion at that time.

23    Dated: January 31, 2021                              By: /s/ Joshua D. Furman
24                                                         SONAL N. MEHTA
                                                           OMAR A. KHAN
25                                                         JOSEPH TAYLOR GOOCH
                                                           JOSHUA D. FURMAN
26                                                         WILMER CUTLER PICKERING
                                                           HALE AND DORR LLP
27
                                                           Attorneys for Defendant IONpath, Inc.
28
                                                       2
     CASE NO. 3:19-CV-05639-WHA                                   MOTION TO SHORTEN TIME REGARDING
                                                      MISCELLANEOUS ADMINISTRATIVE MOTION FOR RELIEF
        Case 3:19-cv-05639-WHA Document 219 Filed 01/31/21 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on January 31, 2021, I electronically filed the above document with

 3   the Clerk of the Court using CM/ECF which will send electronic notification of such filing to all

 4   registered counsel.

 5   Dated: January 31, 2021                              By:   /s/ Joshua D. Furman
                                                                Joshua D. Furman
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
     CASE NO. 3:19-CV-05639-WHA                                  MOTION TO SHORTEN TIME REGARDING
                                                     MISCELLANEOUS ADMINISTRATIVE MOTION FOR RELIEF
